Exhibit 10.44

MKS INSTRUMENTS, INC.

RSU ASSUMPTION AGREEMENT

FOR U.S. EMPLOYEES

Holder: [                                         ]

RESTRICTED STOCK UNIT ASSUMPTION AGREEMENT effective as of February __, 2019
(the “RSU Assumption Agreement”).

WHEREAS, MKS Instruments, Inc., a Massachusetts corporation (“MKS”), has
acquired Electro Scientific Industries, Inc., an Oregon corporation (“ESI”),
through the merger of a wholly owned MKS subsidiary into ESI (the “Merger”),
pursuant to the Agreement and Plan of Merger by and among MKS, ESI and such
subsidiary dated as of October 29, 2018, as may have been amended from time to
time (the “Merger Agreement”).

WHEREAS, before the consummation of the Merger, you held one or more outstanding
awards of restricted stock units (“RSUs”) with respect to shares of the common
stock of ESI, no par value per share (“ESI Common Stock”), that you received
either under the Electro Scientific Industries, Inc. 2004 Stock Incentive Plan,
as such plan has been amended from time to time, most recently on August 18,
2016 (the “ESI Plan”), or outside of the ESI Plan as a material inducement to
commence employment with ESI, each of which is evidenced by a Restricted Stock
Units Award Agreement, as each such agreement may have been amended from time to
time (an “RSU Agreement”).

WHEREAS, the provisions of the Merger Agreement required MKS to assume, at the
effective time of the Merger (the “Effective Time”), each RSU award that was
outstanding as of immediately prior to the Effective Time. Under the assumption,
MKS has converted the number of shares of ESI Common Stock covered by each such
RSU award into shares of MKS common stock, no par value per share (“MKS Common
Stock”), using an exchange ratio (the “Equity Award Exchange Ratio”) determined
based on the Merger consideration and pre-closing trading prices for the MKS
Common Stock pursuant to a method specified in the Merger Agreement. MKS has
provided you the actual Equity Award Exchange Ratio in the employee
communication to you regarding the conversion.

WHEREAS, the purpose of this RSU Assumption Agreement is to evidence MKS’s
assumption of your outstanding RSU award identified on Annex A hereto at the
Effective Time and to reflect certain adjustments to such RSU award that were
necessary or advisable in connection with their assumption by MKS.

NOW, THEREFORE, MKS and you agree as follows:

1. MKS has assumed, as of the Effective Time, all the duties and obligations of
ESI under the RSU award identified on Annex A hereto (the “ESI RSUs” and, as
assumed, the “Assumed ESI RSUs”) and will issue from the MKS Instruments, Inc.
2014 Stock Incentive Plan, as it may be amended or replaced from time to time
(the “MKS Incentive Plan”), any shares that become distributable with respect to
the Assumed ESI RSUs. In connection with such assumption, the number of shares
of MKS Common Stock under the Assumed ESI RSU award covered by this RSU
Assumption Agreement reflects the Equity Award Exchange Ratio, resulting in
Assumed ESI RSUs for the number of shares of MKS Common Stock indicated on Annex
A hereto. If you also held other ESI equity compensation awards at the Effective
Time, including other RSUs that were granted subject to vesting based solely on
the satisfaction of service conditions, those other awards are covered under one
or more separate assumption agreements.

2. By clicking acceptance of this RSU Assumption Agreement, you hereby
acknowledge receipt of this RSU Assumption Agreement and understand that all
rights and liabilities with respect to your Assumed ESI RSU award are as set
forth in the applicable RSU Agreement, the ESI Plan (to the extent incorporated
into the RSU Agreement) and this RSU Assumption Agreement.



--------------------------------------------------------------------------------

3. The intent of the foregoing adjustments to your ESI RSUs is to preserve their
value as determined in connection with the Merger, and you agree that this
assumption satisfies Section 12.2-2 of the ESI Plan, if applicable, and the
relevant provision of the applicable RSU Agreement.

4. The following provisions will govern the Assumed ESI RSU award:

(a) Unless the context otherwise requires, all references in the applicable RSU
Agreement and the ESI Plan (to the extent incorporated into such RSU Agreement)
are adjusted as follows: (i) all references to the “Company” mean ESI (after the
merger with a subsidiary of MKS) and any successor entity into which ESI is
subsequently merged subject to subsection (d) below, and, for purposes of
“Reorganization Event” under the MKS Incentive Plan, MKS, (ii) all references to
“Stock,” “Common Stock” or “Shares” mean shares of MKS Common Stock, (iii) all
references to the “Board” mean the Board of Directors of MKS or the Compensation
Committee of such Board and (iv) any interpretation of corporate law for
purposes of the Assumed ESI RSU award will be under Massachusetts law rather
than Oregon law.

(b) All other provisions governing the vesting and termination of the Assumed
ESI RSU award, including any post-Effective Time rights to acceleration you may
have under the applicable RSU Agreement or otherwise, remain the same as set
forth in the applicable RSU Agreement (or other applicable agreement), and those
provisions (and any related provisions of the ESI Plan incorporated by reference
into such RSU Agreement) will accordingly govern and control your rights under
this RSU Assumption Agreement to receive MKS Common Stock under the Assumed ESI
RSUs covered by this RSU Assumption Agreement.

(c) No accelerated vesting of the shares to be received under the ESI RSU awards
has occurred solely by reason of the Merger or MKS’s assumption of those RSUs.
Accordingly, the Assumed ESI RSU award represented by this RSU Assumption
Agreement will continue to vest in accordance with the same installment vesting
schedule in effect for the shares covered by the applicable ESI RSUs (as set
forth in the applicable RSU Agreement) immediately prior to the Effective Time
except that the number of shares of MKS Common Stock subject to each installment
of such vesting schedule has been adjusted to reflect the Equity Award Exchange
Ratio. This statement is not intended to override any post-Effective Time rights
to acceleration you may have under the RSU Agreement or any other agreement with
ESI. For the avoidance of doubt and notwithstanding anything to the contrary in
the applicable RSU Agreement, any pro-rata acceleration provisions in any
Assumed ESI RSU award (such as in connection with death or disability, as
applicable) shall take into account the Equity Award Exchange Ratio and any
shares that vested before the Effective Time.

(d) For purposes of applying any and all provisions of the applicable RSU
Agreement and the ESI Plan relating to your status as an employee of ESI or its
parent or subsidiaries for purposes of determining your continuous employment,
you will be deemed to be continuously employed for as long as you continue to
render services as an employee to MKS or any present or future parent company or
majority-owned subsidiary of MKS. Accordingly, the provisions of the applicable
RSU Agreement governing the termination of the Assumed ESI RSUs in connection
with your ceasing to be an employee will, after the Effective Time, be applied
on the basis of your cessation of employee status with MKS and its parent and
majority-owned subsidiaries.

(e) Shares of MKS Common Stock delivered to you upon settlement of your Assumed
ESI RSU shall not be rounded down to the nearest whole share. Rather, fractional
shares of MKS Common Stock, if any, shall be delivered to you.

(f) Tax Withholding. MKS’s obligation to deliver Shares to you upon the vesting
of the RSUs shall be subject to the satisfaction of all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax-related withholding requirements (“Tax Withholding”). In
order to satisfy all Tax Withholding related to your RSUs, you agree to the
following:

(i) MKS shall determine the amount of any taxes that MKS or any affiliated
company may be obligated to withhold with respect to the grant, vesting, or
other event with respect to the RSUs. MKS expects to withhold a sufficient
number of shares of MKS Common Stock in connection with such event to satisfy
the amount of any such Tax Withholding that arises. The amount of taxable
compensation that you will recognize in connection with any such event and the
fair market value of such withheld Shares will be based on the closing price of
MKS Common Stock on the respective vesting date, provided, however, that if such
date is not a trading day, MKS will use the closing price on the first trading
day following such date. MKS may take such action without notice to you and will
then remit to you the

 

2



--------------------------------------------------------------------------------

balance of any proceeds from withholding such shares in excess of the amount
reasonably determined to be necessary to satisfy such Tax Withholding
obligations. You will have no discretion as to the satisfaction of Tax
Withholding obligations in such manner. If, however, MKS for any reason does not
satisfy the Tax Withholding obligations with respect to the vesting of the RSUs
as provided above in this Section 4(f)(i) or otherwise pays taxes on your behalf
(that are your responsibility), MKS or its affiliate shall be entitled to
require a cash payment by or on behalf of you and/or to deduct from other
compensation payable to you the amount of any such Tax Withholding obligations
or MKS-paid taxes that are your responsibility.

(ii) You acknowledge and agree that you have had an opportunity to review with
your own tax advisors the federal, state, local and non-U.S. tax consequences of
the Assumed ESI RSU award and the transactions contemplated by this RSU
Assumption Agreement. You are relying solely on such advisors and not on any
statements or representations of MKS, ESI, or any of their affiliates or agents.
You understand that you (and not MKS, ESI or their affiliates) shall be
responsible for your own tax liability that may arise as a result of the Assumed
ESI RSU award or the transactions contemplated by this RSU Assumption Agreement.

5. Except to the extent specifically modified by this RSU Assumption Agreement,
all of the terms and conditions of the applicable RSU Agreement as in effect
immediately prior to the Effective Time continue in full force and effect and
are not in any way amended, revised or otherwise affected by this RSU Assumption
Agreement.

IN WITNESS WHEREOF, MKS Instruments, Inc. has caused this RSU Assumption
Agreement to be delivered on its behalf by its duly-authorized officer or agent.

 

MKS INSTRUMENTS, INC. By:   [Insert electronic signature]   Gerald G. Colella,
CEO Date:                           , 2019

 

3



--------------------------------------------------------------------------------

Annex A

 

Name of RSU Holder   [                                                 ]

 

Original Grant Date

  

Number of shares of ESI
Common Stock subject to
RSUs at the Effective Time

  

Number of shares of MKS
Common Stock under RSUs After
Conversion

(The number of shares of MKS Common Stock following the conversion has been
calculated by multiplying the number of shares of ESI Common Stock represented
by the RSUs at the Effective Time by the Equity Award Exchange Ratio and
rounding to the nearest whole share.)

 

4